Affirmed; and Opinion Filed December 19, 2014




                                            S    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-01537-CV

                                COLLIN PORTERFIELD, Appellant

                                                   V.

              BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP., Appellee

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-12-00651-C

                                MEMORANDUM OPINION
                             Before Justices FitzGerald, Lang, and Brown
                                       Opinion by Justice Lang

       Stating he and appellee have settled their dispute, appellant has filed a motion to dispose of the

appeal in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(A).        Specifically,

appellant asks we render judgment affirming the trial court’s grant of summary judgment in favor of

appellee and assess costs and expenses against the party incurring them. We grant the motion and, to

effectuate the parties’ agreement, we affirm the trial court’s grant of summary judgment in appellee’s

favor and order that each party bear its own costs of the appeal. See id.



141537F.P05
                                                          /Douglas S. Lang/
                                                          DOUGLAS S. LANG
                                                          JUSTICE
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

COLLIN PORTERFIELD, Appellant                        On Appeal from the County Court at Law No.
                                                     3, Dallas County, Texas
No. 05-14-01537-CV        V.                         Trial Court Cause No. CC-12-00651-C.
                                                     Opinion delivered by Justice Lang. Justices
BARRETT DAFFIN FRAPPIER TURNER &                     FitzGerald and Brown participating.
ENGEL, LLP., Appellee

       In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s judgment.

       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 19th day of December, 2014.




                                             –2–